Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6,8-11,13,15-17,19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,7-12,14-18,20 of U.S. Patent No. 10338981. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5,7-12,14-18,20 of U.S. Patent No. 10338981 contain every element of claims 1-6,8-11,13,15-17,19 of the instant application and thus anticipate the claims of the instant application except for changes in . Therefore the claims of the instant application are not patentably distinct from the earlier patent claims and as such are unpatentable over obviousness-type double patenting.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims are rejected under 35 U.S.C. 103 as being unpatentable over Bisher et al. (USPN 20050198631A) in view of Gurumurthy et al. (USPN 20150052402A1).

As per claims 1,8,15, Bisher et al. discloses a management agent system of a component server, the management agent system comprising: memory (paragraph 0007 – memory) to store a configuration for the component server and instructions (paragraph 0036 – server); and a processor (paragraph 0007 – processor) to execute the instructions to at least: process a subset of prerequisites selected from a plurality of prerequisites based on a role assigned to the component server to determine whether the configuration of the component server satisfies the subset of prerequisites (paragraphs 0026,0038,0039,0042 – pre-requisites are the hardware identification information indicating configuration and other settings); and address an error when the configuration does not satisfy at least one of the subset of prerequisites by executing an error correction associated with the at least one of the subset of prerequisites to adjust the configuration of the component server to correct the error and trigger a check of the at least one of the subset of perquisites to confirm whether the component server satisfies the at least one of the subset of prerequisites (paragraph 0052,0053 – a 
Bisher et al. fails to explicitly state an error correction script.
Bisher et al. discloses a corrective action being performed in paragraph 0053.
Gurumurthy et al. discloses the error correction script in paragraphs 0018,0023,0025.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have an error correction script. A person of ordinary skill in the art would have been motivated to have an error correction script because a script is able to be used to resolve a problem as indicated in paragraph 0023.

As per claims 4,9, Bisher et al. fails to explicitly state an error correction script.
Bisher et al. discloses a corrective action being performed in paragraph 0053.
Gurumurthy et al. discloses the error correction script includes a PowerShell script in paragraphs 0018,0023,0025.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the error correction script includes a PowerShell script. A person of ordinary skill in the art would have been motivated to have the error correction script includes a PowerShell script because a PowerShell script is able to be used to resolve a problem as indicated in paragraph 0023.


Bisher et al. fails to explicitly state the error correction script.
Bisher et al. discloses a corrective action being performed in paragraph 0053.
Gurumurthy et al. discloses the error correction script in paragraphs 0018,0023,0025.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the error correction script. A person of ordinary skill in the art would have been motivated to have the error correction script because a script is able to be used to resolve a problem as indicated in paragraph 0023.

As per claim 6, Bisher et al. fails to explicitly state wherein the role includes at least one of a Web service role, a manager service role, a database role, a distributed execution manager role, or a proxy agent role.
Bisher et al. discloses servers and examples of different types in paragraph 0040. However, not a database server.
Gurumurthy et al. discloses wherein the role includes at least one of a Web service role, a manager service role, a database role, a distributed execution manager role, or a proxy agent role in paragraph 0007 – SQL server roles.
a database role, a distributed execution manager role, or a proxy agent role. A person of ordinary skill in the art would have been motivated to have the role includes at least one of a Web service role, a manager service role, a database role, a distributed execution manager role, or a proxy agent role because a SQL server role is a type of server as indicated in paragraph 0007.

As per claim 7, Bisher et al. discloses wherein the processor includes: a prerequisite checker to evaluate the configuration to determine whether a rule associated with a prerequisite in the subset of prerequisites is satisfied by the configuration and log the error when the associated prerequisite is not satisfied by the configuration (paragraphs 0046,0047,0048 – disclose the verification of the hardware identification information which is the configuration settings and paragraph 0007, discloses a script effecting the settings).
Bisher et al. fails to explicitly state a prerequisite fixer to process the error to correct the error to satisfy the associated prerequisite.
Bisher et al. discloses a corrective action being performed in paragraph 0053.
Gurumurthy et al. discloses the error correction script in paragraphs 0018,0023,0025.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a prerequisite fixer to process the error to correct the error to satisfy the associated prerequisite. A person of ordinary 

As per claims 10,17, Bisher et al. discloses wherein processing the subset of prerequisites includes executing a prerequisite check script associated with the respective prerequisite (paragraphs 0046,0047,0048 – disclose the verification of the hardware identification information which is the configuration settings and paragraph 0007, discloses a script effecting the settings).

As per claim 16, Bisher et al. fails to explicitly state wherein the instructions, when executed, cause the at least one processor to execute a PowerShell script as the error correction script.
Bisher et al. discloses a corrective action being performed in paragraph 0053.
Gurumurthy et al. discloses wherein the instructions, when executed, cause the at least one processor to execute a PowerShell script as the error correction script in paragraphs 0018,0023,0025.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the error correction script includes a PowerShell script. A person of ordinary skill in the art would have been motivated to have the error correction script includes a PowerShell script because a PowerShell script is able to be used to resolve a problem as indicated in paragraph 0023.


Claims 13,19 are rejected under 35 U.S.C. 103 as being unpatentable over Bisher et al. (USPN 20050198631A) in view of Gurumurthy et al. (USPN 20150052402A1) in further view of Ramalingam et al. (USPN 20150358392A1).
As per claims 13,19, Bisher et al. and Gurumurthy et al. fail to explicitly state further including: building a list of roles and associated rules; reviewing the list of roles; and executing the associated rules for each role in the list of roles to determine compliance with the subset of prerequisites for the list of roles.
	Bisher et al. discloses selection and identification of servers desired to act as file servers, email exchange servers, print server, etc. in paragraph 0040 and role in paragraph 0042. This information is verified in paragraphs 0046-0048. 
Ramalingam et al. discloses further including: building a list of roles and associated rules (paragraphs 0092 – configuration module configuring the roles and rules and paragraph 0095 – defining deployment rules); reviewing the list of roles (paragraphs 0092 – configuring roles,0095 – defining deployment rules); and executing the associated rules for each role in the list of roles to determine compliance with the subset of prerequisites for the list of roles (paragraph 0095 – defining deployment rules).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have building a list of roles and associated rules; reviewing the list of roles; and executing the associated rules for each role in the list of roles to determine compliance with the subset of prerequisites for the 

As per claims 14,20, Bisher et al. and Gurumurthy et al. fails to explicitly state further including triggering a restart of the component server to validate the component server for the role when the subset of prerequisites is satisfied.
Bisher et al. discloses performing a corrective action and subsequent verification in paragraph 0053.
Ramalingam et al. discloses further including triggering a restart of the component server to validate the component server for the role when the subset of prerequisites is satisfied (paragraphs 0091 - detects failures and alerts users/system operation to take action such as restarting after fixing issues in response to errors in validating roles by the pre-requisite module). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have triggering a restart of the component server to validate the component server for the role when the subset of prerequisites is satisfied. A person of ordinary skill in the art would have been motivated to have triggering a restart of the component server to validate the component server for the role when the subset of prerequisites is satisfied because the process of verifying is .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because in view of Applicant's disclosure, in paragraph 0089, ‘tangible computer readable storage medium’ is defined to ‘exclude propagating signals and to exclude transmission media’. However, ‘computer readable storage medium’ is not defined in the specification. Therefore, ‘computer readable storage medium’ can include transitory propagation of signals in a broadest reasonable interpretation. As such, the claims are not limited to statutory subject matter and is therefore non-statutory. The Examiner recommends placing ‘tangible computer readable storage medium’ in the claims.

Claim Objections
Claims 2,3,11,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 05/26/2021 with respect to the rejection(s) of claim(s) 1-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Bisher et al., Gurumurthy et al., and Ramalingam et al. Please see the above rejection. Claims 2,3,11,12,18 have no prior art rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653.  The examiner can normally be reached on M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/Yolanda L Wilson/           Primary Examiner, Art Unit 2113